

AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT
 
AMENDMENT NO. 3 TO THE EMPLOYMENT AGREEMENT (this “Amendment”) made as of the
3rd day of August, 2007 by and between GRIFFON CORPORATION, a Delaware
corporation (hereinafter the “Company”) and HARVEY R. BLAU (hereinafter the
“Executive”).
 
WITNESSETH:
 
WHEREAS, the Company and Executive entered into an Employment Agreement dated
July 1, 2001, as amended subsequently by the Amendment Agreement, dated August
8, 2003 and the Amendment Agreement, dated July 18, 2006 (hereinafter the
“Employment Agreement”); and
 
WHEREAS, the Company and Executive desire to further modify the said Employment
Agreement to comply with the requirements of Section 409A of the Internal
Revenue Code.
 
NOW, THEREFORE, the parties hereto agree as follows:
 

 
1.
All references to 35 percent with regard to an amount of voting securities or
outstanding stock in Section 1(d) shall henceforth be read to mean 30 percent,
effective as of the date hereof.

 

 
2.
Section 1(d)(ii) shall be amended and restated in its entirety to read as
follows, effective as of the date hereof:

 
“(ii) during any period of 12 consecutive months, individuals who at the
beginning of such period and any new director whose election by the Board or
nomination for election by the Company's stockholders was approved by a vote of
at least a majority of the directors then still in office who either were
directors at the beginning of any such period or whose election or nomination
for election was previously so approved, cease for any reason to constitute a
majority of the Board, but excluding any such new director whose initial
assumption of office during such 12 month period occurs as a result of an actual
or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board.”
 

 
3.
A new sentence shall be added at the end of Section 7, which shall read in its
entirety as follows, effective as of the date hereof:

 

--------------------------------------------------------------------------------


 

   
“Notwithstanding the foregoing, any such reimbursement of such costs or expenses
shall be made prior to the end of the year following the year in which such cost
or expense is incurred.”

 

 
4.
The last two sentences of Section 9(b) shall be deleted and the following
sentence shall be added at the end of Section 9(b), which shall read in its
entirety as follows, effective as of the date hereof:

 
“Notwithstanding the foregoing, any claims for reimbursement of a proper medical
expense shall be paid as soon as administratively feasible following the proper
submission of such expense; provided however, that all such claims must be
submitted and paid by the end of the year following the year in which such
expense is incurred.”
 

 
5.
A new sentence shall be added at the end of Section 10(a), which shall read in
its entirety as follows, effective as of the date hereof:

 
“Solely for the purposes of determining whether a “separation of service” has
occurred under Code Section 409A, an anticipated reduction in services performed
for the Company by Blau of at least 50% upon a termination of employment shall
be considered a separation of service.”
 

 
6.
Section 10(g)(ii)(C) shall be amended and restated in its entirety to read as
follows, effective as of the date hereof:

 
“(C) continued medical reimbursement for the remainder of the Employment Term
and thereafter the lifetime medical benefits described in Section 9(b); provided
that any such reimbursement of such costs or expenses shall be made prior to the
end of the year following the year in which such cost or expense is incurred.”
 

 
7.
Section 10(g)(ii)(E) shall be amended and restated in its entirety to read as
follows, effective as of the date hereof:

 
“(E) continued participation in all employee benefit plans or programs available
to Griffon employees generally in which Blau was participating on the date of
termination of his employment until the end of the Employment Term;”
 

 
8.
Section 10(g)(ii)(F) shall be amended and restated in its entirety to read as
follows, effective as of the date hereof:

 

   
“(F) other benefits in accordance with applicable plans and programs of the
Company.”

 
2

--------------------------------------------------------------------------------


 

 
9.
Section 10(i)(iii) shall be amended and restated in its entirety to read as
follows, effective as of the date hereof:

 
“(iii) continued medical reimbursement for the remainder of the Employment Term
and thereafter the lifetime medical benefits described in Section 9(b); provided
that any such reimbursement of such costs or expenses shall be made prior to the
end of the year following the year in which such cost or expense is incurred;”
 

 
10.
Section 10(i)(v) shall be amended and restated in its entirety to read as
follows, effective as of the date hereof:

 
“(v) continued participation in all employee benefit plans or programs available
to Griffon employees generally in which Blau was participating on the date of
termination of his employment until the end of the Employment Term; and”
 

 
11.
Section 10(i)(vi) and the flush language below such subsection shall be amended
and restated in its entirety to read as follows, effective as of the date
hereof:

 
“(vi) other benefits in accordance with applicable plans and programs of the
Company.”
 
Payments under this Section 10(i) shall be in full satisfaction of any payments
or benefits Blau would otherwise be entitled to under Section 10(g).”
 

 
12.
The first sentence of Section 10(j) shall be amended and restated in its
entirety to read as follows, effective as of the date hereof:

 
“10(j) Notwithstanding the foregoing, if (a) Blau or his estate is to receive
payments or benefits under Section 10 for any reason other than due to Blau’s
death or due to a Change in Control (which occurs prior to the termination of
Blau’s employment hereunder), and (b) Blau is a “specified employee” within the
meaning of Code Section 409A for the period in which the payment or benefits
would otherwise commence, and (c) such payment or benefit would otherwise
subject Blau to any tax, interest or penalty imposed under Section 409A(a)(1)(B)
of the Code (or any regulation or any guidance promulgated thereunder or with
respect to) if the payment or benefit would commence within six months of a
termination of Blau’s employment, then such payment or benefit required under
Section 10 shall not commence until the first day which is at least six months
after the termination of Blau’s employment.”
 
3

--------------------------------------------------------------------------------


 

 
13.
Section 12(d) shall be added, which shall read in its entirety to read as
follows, effective as of the date hereof:

 

   
“(d) Any payments due to Blau under this Section 12, shall be paid no later the
end of the year following the year in which Blau pays the excise tax on which
such Parachute Gross-up is payable under this Section.”

 

 
14.
Except as specifically provided in and modified by this Amendment, the
Employment Agreement is in all other respects hereby ratified and confirmed and
references to the Employment Agreement shall be deemed to refer to the
Employment Agreement as modified by this Amendment.

 
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first above written.
 

        GRIFFON CORPORATION  
   
   
  By:   /s/  Patrick L. Alesia  

--------------------------------------------------------------------------------

Vice President, Treasurer and Secretary
 
 
/s/ Harvey R. Blau
 

--------------------------------------------------------------------------------

Harvey R. Blau

 
4

--------------------------------------------------------------------------------

